United States Court of Appeals
                     For the First Circuit

No. 13-1301

                 RAMIRO RIVERA-VELÁZQUEZ ET AL.,

                     Plaintiffs, Appellants,

                               v.

              THE HARTFORD STEAM BOILER INSPECTION
                     AND INSURANCE COMPANY,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
              Torruella and Selya, Circuit Judges.



     Sonia B. Alfaro de la Vega, with whom Sonia B. Alfaro de la
Vega Law Offices was on brief, for appellants.
     Pedro J. Torres-Díaz, with whom Zahira D. Díaz-Vázquez and
Jackson Lewis LLP were on brief, for appellee.




                         April 16, 2014
            SELYA, Circuit Judge.      Attorneys represent clients.        A

familiar incident of this relationship is that an attorney's

actions within the scope of her representation normally bind her

clients.    A corollary of this proposition is the sad fact — but the

fact nonetheless — that the sins of the attorney are sometimes

visited upon the client.       This is such a case.

            The facts are easily assembled.           In March of 2010,

plaintiff-appellant Ramiro Rivera-Velázquez, then 58 years old,

applied for a job as a boiler inspector with defendant-appellee

Hartford    Steam   Boiler    Inspection   and   Insurance   Company     (the

Company).     On May 18, the Company extended a written offer of

employment, which the appellant accepted. Before he started on the

job, however, the Company rescinded the offer.

            Distressed by this turn of events, the appellant sought

legal recourse: he sued the Company in a Puerto Rico court.1              His

complaint alleged, inter alia, that rescission of the employment

offer was a by-product of age discrimination and, thus, violated

Puerto Rico law.      See P.R. Laws Ann. tit. 29, § 146 (Law 100).       The

Company,    seizing    upon   the   existence    of   both   diversity    of

citizenship and the requisite amount in controversy, removed the




     1
       The appellant's wife (Sandra Robles) and the couple's
conjugal partnership are additional plaintiffs.  Because their
claims are wholly derivative, we refer throughout to Rivera-
Velázquez as if he were the sole plaintiff and appellant.  Our
decision is, of course, binding on all parties.

                                    -2-
case to the federal district court.          See 28 U.S.C. §§ 1332(a)(1),

1441(a).

            Over the next year, the appellant's attorneys blundered

time and again.       For one thing, no fewer than three of the

Company's motions were deemed unopposed due to the appellant's

failure to respond.       For another thing, the appellant's attorneys

were thrice chastised by the district court and threatened with

sanctions for failure to comply with court orders and/or discovery

requests.    On yet another occasion, the court imposed a monetary

sanction for the inclusion, in an amended complaint, of claims that

the appellant had previously promised to drop.

            This sorry series of sophomoric stumbles sets the stage

for what happened next.       On September 4, 2012, the Company filed

its portion of a previously ordered joint pretrial submission. The

appellant failed to furnish his portion of the joint submission

within the time allotted.        The district court responded to this

default by issuing a stern minute order.             Using red font for

emphasis,   the   court    denounced   the    appellant's   "foot-dragging

litigation strategy" and warned that "[t]he next sanction imposed

. . . for failure to obey a Court order shall be the dismissal of

[the appellant's] complaint."       The court then gave the appellant

one week to show cause why his case should not be dismissed.

            The appellant made no discernible effort to set matters

straight but, instead, ignored the show-cause order.           He neither


                                    -3-
proffered his overdue portion of the joint submission nor attempted

to explain his repeated failures to comply with court orders and

deadlines.     True to its word, the district court proceeded to

dismiss the case with prejudice. The appellant did not appeal this

order.   He did, however, eventually file a motion pursuant to

Federal Rule of Civil Procedure 60(b).

             This   motion   beseeched    the   court   to   set   aside   the

judgment.     It explained that one of the appellant's attorneys had

been ill for several months; that this illness had caused her to

neglect the case; and that this illness-induced neglect had led to

the repeated failure to comply with court orders and deadlines.

             In a carefully considered opinion, the district court

denied the appellant's Rule 60(b) motion.         See Rivera-Velázquez v.

Hartford Steam Boiler Inspection & Ins. Co., No. 11-1763, 2013 WL
210268, at *5 (D.P.R. Jan. 17, 2013). This timely appeal followed.

             Our inquiry is guided by the abecedarian principle "that

relief under Rule 60(b) is extraordinary in nature and that motions

invoking that rule should be granted sparingly."             Karak v. Bursaw

Oil Corp., 288 F.3d 15, 19 (1st Cir. 2002).             Thus, a party who

seeks relief under the rule must establish, at the very least,

"that his motion is timely; that exceptional circumstances exist,

favoring extraordinary relief; that if the judgment is set aside,

he has the right stuff to mount a potentially meritorious claim or




                                    -4-
defense; and that no unfair prejudice will accrue to the opposing

parties should the motion be granted."            Id.

           It is a common-sense proposition that "the district court

is best positioned to examine these criteria."                 Nansamba v. N.

Shore   Med.   Ctr.,   Inc.,   727 F.3d 33,    38   (1st   Cir.   2013).

Consequently, we review the grant or denial of a Rule 60(b) motion

only for abuse of discretion.        See id.

           Rule 60(b) offers six independent routes to relief.            See

Fed. R. Civ. P. 60(b)(1)-(6).        The motion filed in the court below

did not clearly identify which of these routes might lead to relief

in this case.     The district court concluded (appropriately, we

think) that only clauses (1) and (6) might fit.                   See Rivera-

Velázquez, 2013 WL 210268, at *3. The appellant does not challenge

this conclusion on appeal.      We proceed accordingly.

           Clause (1) of Rule 60(b) authorizes the district court to

grant relief from a final judgment due to "mistake, inadvertence,

surprise, or excusable neglect."        Clause (6) is a catch-all, which

authorizes relief for "any other reason" — that is, any reason not

encompassed within the previous five clauses — that may justify

relief.

           The court below correctly wrote off any possibility of

relief under Rule 60(b)(6). It is a "bedrock principle that clause

(6) may not be used as a vehicle for circumventing clauses (1)

through (5)."    Cotto v. United States, 993 F.2d 274, 278 (1st Cir.


                                     -5-
1993).     In other words, Rule 60(b)(6) and Rule 60(b)(1) "are

mutually exclusive."     de la Torre v. Cont'l Ins. Co., 15 F.3d 12,

15 n.5 (1st Cir. 1994).     Where, as here, a party's asserted basis

for relief falls squarely within the compass of Rule 60(b)(1), Rule

60(b)(6) is not available.     See Cotto, 993 F.2d at 278.

            This brings us to the appellant's claim under Rule

60(b)(1).    The claim, as framed, implicates the rule's "excusable

neglect" component. Deciding what constitutes excusable neglect is

a     case-specific    exercise,    which     requires   "an    equitable

determination,     taking   into    account    the   entire    facts   and

circumstances surrounding the party's omission." Dávila-Álvarez v.

Escuela de Medicina Universidad Central del Caribe, 257 F.3d 58, 64

(1st Cir. 2001).      The pertinent facts and circumstances typically

include such things as "the danger of prejudice to the non-movant,

the length of the delay, the reason for the delay, and whether the

movant acted in good faith."       Id. (citing Pioneer Inv. Servs. Co.

v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 395 (1993)).

Nevertheless, these factors are not entitled to equal weight.

"Within the constellation of relevant factors, the most important

is the reason for the particular oversight." Nansamba, 727 F.3d at

39.

            The court below acknowledged that a few circumstances

tilted in favor of granting the motion. See Rivera-Velázquez, 2013
WL 210268, at *3.     In that regard, it cited the lack of any serious


                                    -6-
prejudice to the Company should the case be reinstated, the general

policy in favor of disposing of cases on the merits, and the

absence of any evidence of bad faith on the appellant's part.                       See

id.   Despite       these    ameliorative        factors,    however,    the     court

concluded    that    "the    totality      of     the    circumstances       weigh[ed]

strongly against granting relief."                Id.

             In reaching this conclusion, the court supportably found

that the appellant had remained silent for months in the face of

several   court     orders    of   which     he    had    been   "duly   notified,"

including an order that "specifically warned that further inaction

would entail dismissal." Id. (emphasis omitted). This silence was

inexcusable, the court reasoned, because the attorney's illness

(which the court accepted as real, notwithstanding the lack of any

documentation) neither justified nor explained the utter lack of

communication.       See id. at *3-4 & n.3.               To cinch matters, the

appellant    had    two   attorneys     of      record,    one   of   whom    had   not

professed illness at all.          The court concluded that "[a]t the very

minimum, [the appellant's] counsel should have informed the Court

and opposing counsel of their situation," which they did not do.

Id. at *4.         In the court's view, the sheer weight of these

accumulated failures tipped the decisional scales against the

appellant.

             The appellant launches a three-pronged attack on the

district court's reasoning.          We consider each prong separately.


                                        -7-
          The appellant's first line of attack, which is cast in

terms of the district court's use of precedents, leads nowhere.

This line of attack calumnizes the district court for concluding,

based on inappropriate case law,2 that "illness standing alone is

not sufficient to justify relief" under Rule 60(b)(1).     Id.

          The appellant's argument rests upon an artificially

cramped reading of the district court's rationale.    Fairly read,

the court reasoned that an attorney's illness does not constitute

a per se justification for Rule 60(b) relief.    See id.    Such an

approach is both reasonable and consistent with precedent.       While

an attorney's illness may constitute an extraordinary circumstance

warranting relief under Rule 60(b)(1), see, e.g., Gravatt v. Paul

Revere Life Ins. Co., 101 F. App'x 194, 195-96 (9th Cir. 2004),

that is not always the case.    Everything depends on context: a

party seeking relief must persuade the court not only that his

attorney was ill but also that the illness prevented the party from

taking reasonable steps to prosecute the case or to inform the

court of an inability to do so.      See, e.g., Cintrón-Lorenzo v.

Departamento de Asuntos del Consumidor, 312 F.3d 522, 527-28 (1st

Cir. 2002).   In the case at hand, nothing about the attorney's

illness suggests a complete inability to communicate with the




     2
       See, e.g., Lender v. Unum Life Ins. Co., 519 F. Supp. 2d
1217 (M.D. Fla. 2007); Carcello v. TJX Cos., 192 F.R.D. 61 (D.
Conn. 2000); Miranda v. Am. Airlines, 176 F.R.D. 438 (D.P.R. 1998).

                               -8-
court3   and,    in   any   event,   another   attorney   had   entered   an

appearance in the case.

            The decision in Cruz v. Municipality of Dorado, 780 F.

Supp. 2d 157 (D.P.R. 2011), loudly bruited by the appellant, is not

to the contrary.      There, the district court stated in dictum that

when "an attorney's mishandling of a movant's case stems from the

attorney's mental illness, extraordinary circumstances justifying

relief under Rule 60(b)(6) may exist."             Id. at 160 (emphasis

supplied) (internal quotation marks omitted). This statement in no

way undermines the reasoning of the court below.

            The appellant's second sortie is an attempt to impugn the

district court's balancing of the equities.               This sortie is

hopeless.       In denying Rule 60(b)(1) relief, the district court

identified the relevant factors, weighed them with care, and

reached a defensible conclusion.        There is no principled way that

we can second-guess a reasoned appraisal of the equities which,

like this one, falls well within the ambit of a trial court's

discretion.

            The last front on which the appellant attacks is composed

of a loosely knit collection of criticisms.          Deconstructing this

list, we conclude that none of these criticisms makes a dent in the

district court's determination.


     3
       The record reflects that the ailing attorney retained the
ability to communicate. One example of this is her filing of a
motion to compel discovery, discussed infra.

                                     -9-
           To begin, the appellant complains that he is blameless

and should not be made to suffer for his counsel's failings.                   We

are not without some measure of sympathy for a client whose lawyer

lets him down.     But in litigation matters, lawyers act for their

clients; and this case is not the first (nor will it be the last)

in which the failings of an attorney are visited upon her client.

After all, it is settled beyond hope of contradiction that "the

neglect of an attorney acting within the scope of his or her

authority is attributable to the client."              Nansamba, 727 F.3d at

38; accord Link v. Wabash R.R. Co., 370 U.S. 626, 633-34 (1962);

United   States   v.   Proceeds    of    Sale   of   3,888   Pounds     Atl.   Sea

Scallops, 857 F.2d 46, 49 (1st Cir. 1988) (collecting cases).

           The    appellant's     next    criticism    is    directed    at    the

district court's factfinding.           Specifically, he contends that the

court erred in recalling that he had been sanctioned more than

once.    But this contention is woven out of whole cloth; the

district court made no such statement.               Rather, the court wrote

that "on several occasions . . . the Court had to resort to

monetary sanctions (or at least the threat of the same) to obtain

[the appellant's] compliance."           Rivera-Velázquez, 2013 WL 210268,

at *3 (emphasis supplied). This declaration is firmly supported by

the record.

           The appellant's final criticism is a red herring.                    He

takes the district court to task for failing to resolve his motion


                                    -10-
to compel discovery prior to dismissing the case.      However, the

court's failure to rule on the discovery motion had no bearing on

the order of dismissal.   We explain briefly.

           During the course of the litigation, the appellant moved

to compel outstanding discovery.       One month later, the Company

filed a motion for partial summary judgment. Both of these motions

were pending, unadjudicated, when the district court dismissed the

case.   The appellant now argues that the court's failure to compel

discovery rendered him defenseless vis-à-vis the summary judgment

motion.

           But the summary judgment motion was not what led to the

appellant's present predicament.       The crucial fact is that the

district court never reached the merits of that motion.     Rather,

that motion was rendered moot by the appellant's persistent pattern

of noncompliance, capped by his failure to respond to the show-

cause order, which prompted the court's dismissal of the case.

There is simply no meaningful connection between the unadjudicated

motion to compel and the order of dismissal.

           We have said before, and today reaffirm, that "a party's

'first obligation is to make every effort to comply with [a]

court's order.   The second is to seek consent if compliance is, in

fact, impossible.    And the third is to seek court approval for

noncompliance based on a truly valid reason.'"     Cintrón-Lorenzo,
312 F.3d at 527 (quoting Damiani v. R.I. Hosp., 704 F.2d 12, 17


                                -11-
(1st Cir. 1983)).    Given the appellant's failure to comply with

these obligations, the district court's refusal to set aside the

order of dismissal was not an abuse of discretion.

            In circumstances such as these, litigants would do well

to remember what Woody Allen famously said: "Eighty percent of

success is showing up."   We need go no further.



Affirmed.




                                -12-